ACCEPTED
                                                                                       04-17-00410-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                     9/27/2017 2:14 PM




                                No. 04-17-00410-CV

                        FOURTH COURT OF APPEALS                       FILED IN
                                                               4th COURT OF APPEALS
                           SAN ANTONIO, TEXAS                   SAN ANTONIO, TEXAS
                                                               09/27/2017 2:14:23 PM
                                 HENRY McCALL                      KEITH E. HOTTLE
                                    Appellant                           CLERK


                                          v.

                                 HOMER HILLIS
                                   Appellee

          From the 216th Judicial District Court, Gillespie County, Texas
                              Trial Court No. 14417
                 Honorable N. Keith Williams, Judge Presiding


   NOTICE OF DESIGNATION OF LEAD COUNSEL FOR APPELLEE

TO THE HONORABLE JUSTICE OF SAID COURT:

      Pursuant to Rule 6.1 of the Texas Rules of Appellate Procedure, please take

notice that Wm. David Farmer of Curney, Farmer, House, Osuna & Jackson, P.C.

will be lead counsel for Appellee, Homer Hillis. Noe J. Saucedo, formerly of the

law firm of Curney, Farmer, House, Osuna & Jackson, P.C., was the attorney of

record for Homer Hillis in the trial court case (Trial Court No. 14417). Noe J.

Saucedo is no longer with the firm Curney, Farmer, House, Osuna & Jackson, P.C.

Accordingly, Mr. Farmer will be lead counsel for Appellee, Homer Hillis, and can

be contacted as follows:




W:\WDOX\CLIENTS\0748\1652\00899394.DOCX                                     Page 1 of 3
      Wm. David Farmer
      State Bar No. 06826470
      Email: wdfarmer@cfholaw.com
      Curney, Farmer, House, Osuna & Jackson, P.C
      411 Heimer
      San Antonio, Texas 78232
      Telephone No. (210) 377-1990
      Facsimile No. (210) 377-1065

      Appellee, Homer Hillis has been provided a copy of this Notice by Certified

Mail and First Class Mail at his last known address.

                                 Respectfully submitted,

                                 CURNEY, FARMER, HOUSE,
                                 OSUNA & JACKSON, P.C.
                                 411 Heimer Road
                                 San Antonio, Texas 78232-4854
                                 Telephone No. (210) 377-1990
                                 Facsimile No. (210) 377-1065

                                 /s/ Wm. David Farmer
                                 Wm. David Farmer
                                 Attorney-in-Charge
                                 State Bar No. 06826470
                                 wdfarmer@cfholaw.com
                                                   AND
                                 /s/ Noe J. Saucedo
                                 Noe J. Saucedo
                                 State Bar No. 24013459
                                 nsaucedo@lkclawfirm.com
                                 LEGER KETCHUM & COHOON, PLLC
                                 179 S. Main Street, Suite 102
                                 Boerne, Texas 78006
                                 210.504.4402 - direct / e-fax
                                 210.504.4400 - main
                                 210.504.4911 - main fax
                                 Attorneys for Defendant/Appellee Homer Hillis

W:\WDOX\CLIENTS\0748\1652\00899394.DOCX                                  Page 2 of 3
                          CERTIFICATE OF SERVICE

I hereby certify that on the 27th day of September, 2017, I electronically filed the
foregoing with the Clerk of Court using an Electronic Filing Service Provider and
have served such filing on the following via the method indicated, in accordance
with the Texas Rules of Appellate Procedure:
 Via E-file: efile.txcourts.gov – via email:
 Koringderff2872@gmail.com

 Henry McCall, Pro Se
 1815 Presidential Heights, #628
 Colorado Springs, Colorado 80905
 Appellant

                                               /s/ Wm. David Farmer
                                               Wm. David Farmer




W:\WDOX\CLIENTS\0748\1652\00899394.DOCX                                    Page 3 of 3